July 31, 2014 Via EDGAR Russell Mancuso, Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, DC20549-6010 Re: Micronet Enertec Technologies, Inc. (the “Company”) Registration Statement on Form S-3 Filed June 13, 2014, Amended on July 21, 2014 File No. 333-196760 (the “Filing”) Dear Mr. Mancuso: The Company hereby requests acceleration of the effectiveness of the Filing pursuant to Rule 460 and Rule 461 under the Securities Act of 1933, as amended (the “Securities Act”), so that it may become effective on August4, 2014, at 10:00 a.m., Eastern Time, or as soon thereafter as is practicable. The Company acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the Filing effective, it does not foreclose the Commission from taking any action with respect to the Filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Filing; and · The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Company understands that the Commission will consider this request for acceleration of the effective date of the Filing as a confirmation of the fact that the Company is aware of its respective responsibilities under the Securities Act and the Securities Exchange Act of 1934, as amended, as they relate to the proposed public offering of the securities specified in the Filing. Respectfully, Micronet Enertec Technologies, Inc. By: /s/David Lucatz David Lucatz President and Chief Executive Officer cc:Oded Har-Even, Esq. Shy S. Baranov, Esq.
